



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Gustavson v. Mission Institution (Warden),









2016 BCCA 40




Date: 20160119

Docket: CA41456

Between:

Orville John
Gustavson

Applicant

(Petitioner)

And

The Warden,
Mission Institution

Respondent

(Respondent)

Corrected
judgment: The front cover was corrected on December 5, 2016




Before:



The Honourable Mr. Justice Tysoe

The Honourable Mr. Justice Harris

The Honourable Mr. Justice Savage




On appeal from: An
order of the Court of Appeal of British Columbia, dated
July 30, 2015 (
R. v. Gustavson
, Vancouver Registry No. CA41456)

Oral Reasons for Judgment




Appellant appearing In Person:






Counsel for the Respondent:



M.E.W. East





Place and Date of Hearing:



Vancouver, British
  Columbia

January 19, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 19, 2016








Summary:

Mr. Gustavson applies to
vary an order of a single justice refusing him leave to appeal an order
dismissing his application for habeas corpus. Held: application dismissed. The
chambers judge did not make an error in law or principle or misapprehend any
fact. There is no merit in the proposed appeal.

[1]

TYSOE J.A.:
This is an application by Mr. Gustavson under
s. 9(6) of the
Court of Appeal Act
, R.S.B.C. 1996, c. 77, to
vary the order of Mr. Justice Frankel dated July 30, 2015 dismissing his
application for leave to appeal the order of Mr. Justice Romilly dated
November 18, 2013. The order of Mr. Justice Romilly dismissed Mr. Gustavsons
application for
habeas corpus
to be released from prison. Mr. Gustavson
seeks to introduce two new affidavits sworn on October 14, 2015 and
October 20, 2015.

[2]

Mr. Gustavson was incarcerated pursuant to the following four
warrants of committal:

(a)       a warrant dated April 10,
1981 imposing an aggregate sentence of three years;

(b)       a warrant dated November
13, 1981 imposing an aggregate sentence of seven years and ten months;

(c)        a warrant dated April 14,
1982 imposing an aggregate sentence of 15 years; and

(d)       a
warrant dated January 11, 1983 imposing a sentence of an indeterminate period
following a finding that he was a dangerous offender.

[3]

Mr. Gustavson has unsuccessfully brought numerous
habeas corpus
applications on the basis that his continued detention is unlawful. His appeals
to this Court have also been unsuccessful on the basis that they lacked merit. On
the dismissal of his last appeal (the reasons for which are indexed as 2007
BCCA 509), the Court made an order under s. 29 of the
Court of Appeal
Act
that Mr. Gustavson not be permitted to bring any further
proceedings in this Court without leave of a justice. This order is the reason
why leave was required to appeal the November 18, 2013 order made by Mr. Justice
Romilly.

[4]

During the hearing before Mr. Justice Frankel, Mr. Gustavson
indicated that he proposed to pursue two grounds of appeal. The first was that
the January 11, 1983 warrant was issued prior to the amendments to the
Criminal
Code
introducing the designation of a long-term offender, and he referred
to the decision of the Supreme Court of Canada in
R. v. Johnson
, 2003
SCC 46, which held that a sentencing judge must take into account the long-term
offender provisions prior to making a dangerous offender designation. The
second proposed ground was that Mr. Gustavson was sentenced under the
Penitentiary
Act
, R.S.C. 1970, c. P-6, not the
Corrections and Conditional
Release Act
, S.C. 1992, c. 20. Mr. Justice Frankel responded to
these submissions by stating that these were not valid reasons to question his
continued detention.

[5]

Mr. Gustavson also stated that he was making an application for a
lawyer. Mr. Justice Frankel explained that such an application does not
arise until such time as he has an appeal before the Court and that he required
leave before he could bring an appeal.

[6]

In his oral reasons dismissing the leave application, Mr. Justice
Frankel reviewed the background of this matter and concluded as follows:

[12]       Mr. Gustavsons
application for immediate release was completely devoid of merit in light of
the indeterminate sentence. This and other courts have told him so repeatedly. The
application that was dismissed was as much an abuse of process as earlier
applications and an appeal from that dismissal is bound to fail. There is,
accordingly, no issue that warrants consideration by a division of this Court.

[7]

As set out in
Haldorson v. Coquitlam (City)
, 2000 BCCA 672 at para. 7
,
a division of the Court reviewing an order of a chambers judge will intervene
only if the chambers judge erred in law or principle or misconceived the facts.
The division is not to hear the application afresh or substitute its view in
place of the conclusion of the chambers judge.

[8]

On an application for leave to appeal, the ultimate determination is
whether it is in the interests of justice to grant leave. One of the principal
factors to be considered, particularly when leave is required pursuant to an
order made under s. 29 of the
Court of Appeal Act
, is whether there
is any merit in the appeal. In this case, Mr. Justice Frankel found that
the appeal did not have any merit and that the application was an abuse of
process because, as observed in one of the earlier appeals by Mr. Gustavson
indexed as 2002 BCCA 380 at para. 11, it was a collateral attack on the
indeterminate sentence imposed on January 11, 1983.

[9]

In my opinion, Mr. Gustavson has not demonstrated a basis upon which
we can properly interfere with the decision of Mr. Justice Frankel. He has
not shown an error in law or principle or a misapprehension of any fact. I
share Mr. Justice Frankels view that there is no merit in the proposed
appeal, and it is bound to fail. There is nothing in the two additional
affidavits sworn by Mr. Gustavson or the 22 points made by Mr. Gustavson
during his oral submissions today that affects this view.

[10]

Mr. Gustavson was found to be a dangerous offender prior to the
amendments to the
Criminal Code
introducing the designation of long-term
offenders. Those amendments do not retroactively apply to Mr. Gustavson,
and they cannot assist him.

[11]

I believe that Mr. Gustavson makes his point about being sentenced
under the
Penitentiary Act
, and not the
Corrections and Conditional
Release Act,
because the Warden has relied in correspondence on s. 139
of the
Corrections and Conditional Release Act
, which provides that when
a person is subject to two or more sentences, they are merged into one sentence.
Apart from the fact that Mr. Gustavson was actually sentenced under the
Criminal
Code
, it does not matter whether his sentences are merged or not because
his January 11, 1983 sentence was for an indeterminate period.

[12]

In one of the documents filed by Mr. Gustavson, he complains that
the July 30, 2015 hearing date was only to hear his application for
counsel. There is no substance to this complaint. The Registry wrote to
Mr. Gustavson on July 8, 2015 advising him that his application for
leave had been set for hearing on July 30, 2015, and he began making
submissions on the leave application without objection when the hearing began.

[13]

As there is no basis to interfere with the decision of Mr. Justice
Frankel, I would dismiss this application.

[14]

HARRIS J.A.
: I agree.

[15]

SAVAGE J.A.
: I agree.

[16]

TYSOE J.A.
: The application is dismissed.

The
Honourable Mr. Justice Tysoe


